Citation Nr: 1824865	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  10-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder prior to March 10, 2013, and in excess of 50 percent thereafter.

2. Entitlement to an initial compensable evaluation for status-post laceration with scar, right hand, prior to March 10, 2016, and in excess of 10 percent thereafter.

3. Entitlement to an initial evaluation in excess of 10 percent for herpes simplex virus II.

4.  Entitlement to a compensable initial evaluation for maxillary retention cyst, with sinusitis.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a March 2017, decision, the Board denied the Veteran's claim for increased ratings for dysthymic disorder, status-post laceration with scar, right hand, and herpes simplex virus II.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

While his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion (JMR) requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a November 2017 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

During the course of the appeal, the Board raised the Veteran's ratings for dysthymic disorder and status-post laceration with scar, right hand.  Although these decisions represent a partial grant of the benefits the Veteran seeks, the Board notes that they did not award the highest possible rating for this disability.  As the highest possible rating has not been assigned for the periods on appeal, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion (JMR), the parties noted that the Board erred in not ensuring that all records identified by VA had been associated with the Veteran's file.  Specifically, the JMR noted the absence of records from November 2009 to August 2010 despite reference to these records in the April 2016 statement of the case (SOC).  Further, private treatment records from 2009 were identified and the JMR ordered that additional efforts should be made to obtain these records.  

The JMR also took issue with reasons and bases the Board used to support the decisions resolving the Veteran's claims for increased ratings for dysthymic disorder and herpes simplex virus II.  Addressing the JMR's directives on these issues must wait until the missing records are obtained.  However, the JMR did raise the Board's failure to address whether the Veteran's herpes simplex virus II symptoms constituted marked interference with employment.  Thus, additional development is warranted on remand to decide whether an extraschedular rating is warranted with respect to this issue.  

The issue of entitlement to a compensable initial evaluation for maxillary retention cyst, with sinusitis was remanded and not appealed to the Court.  As such, the Court did not address this claim in the JMR.  However, the missing VA records and private treatment records could prove material to the Veteran's claim for an increased rating for maxillary retention cyst, with sinusitis.  Therefore adjudication of this issue must be delayed until attempts have been made to obtain these records.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Specifically, attempt to obtain VA records from the Hampton VA Medical Center (VAMC) from September 2009 to August 2010.  Also, request the Veteran provide authorization and assistance in obtaining records from his non-VA physicians, including Pariser Dermatology Specialists.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  Attempts to obtain these records should be documented in the file.  

2.  After completing the above development, conduct any additional appropriate development necessary in light of any new evidence, including any VA examinations deemed necessary.  

3.  Then refer the Veteran's claim for entitlement to a higher rating for the service-connected herpes simplex virus II to the Director, Compensation Service, for consideration of an extraschedular rating.  Thereafter, following the receipt of the Director's opinion, readjudicate this and the other remaining claims on appeal and if any benefit sought on appeal remains denied, the Veteran and the Veteran's representative should be provided a Supplemental Statement of the Case (SSOC), and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

